DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/879,681, filed on 20 May 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Claim Objections
Claims 10, 13 and 15 are objected to because of the following informalities:   
Claim 10, line 2 contains a grammatical error. See "wherein the processor is further configured to execute the computer-executable instructions switch control between the robotic device". It is recommended to amend "wherein the processor is further configured to execute the computer-executable instructions switch control between the robotic device" to "wherein the processor is further configured to execute the computer-executable instructions to switch control between the robotic device".
Claims 13 and 15, line 1 are missing "wherein". It is recommended to amend "The non-transitory computer-readable medium of claim 12, the welding path is saved" in claim 13 to "The non-transitory computer-readable medium of claim 12, wherein the welding path is saved". It is recommended to amend "The non-transitory computer-readable medium of claim 12, pulling a trigger" in claim 15 to "The non-transitory computer-readable medium of claim 12, wherein pulling a trigger".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hane et al. (US 20180281173 A1 and Hane hereinafter), in view of Aldridge et al. (US 20180101166 A1 and Aldridge hereinafter) and Matsushima (US 20200101607 A1 and Matsushima hereinafter).
Regarding Claims 1, 12 and 18
Hane teaches a robotic device (see Figs. 1-2, all; [0004]-[0005]), comprising:
at least one memory that stores computer-executable instructions (inherent in Fig. 1, control apparatus 200; [0016]); and
at least one processor configured to access the at least one memory (see Fig. 1, control apparatus 200; [0016]), wherein the at least one processor is configured to execute the computer-executable instructions to:
determine a starting point and an ending point associated with a welding path (see Fig. 2, points P1 and P10; [0026]-[0032]);
indicate the starting point by a first button press on a device after the device has moved in space to a starting position associated with the starting point (see [0018], [0020], [0029]-[0030]);
indicate the ending point by a second button press on the device after the device has moved in space to an ending position associated with the ending point (see [0018], [0020], [0029]-[0030]); and
traverse an end effector of the robotic device from the starting point to the ending point, wherein a welding tip is attached to the end effector (see Figs. 1-2; arc-welding torch 102; [0017], [0021], [0031] and [0053]-[0054]).
Regarding claims 12 and 18, Hane additionally teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations (inherent in Fig. 1, control apparatus 200; [0016]) and a method (see the "three steps" in [0019]-[0044]).
Hane is silent regarding the device being a handheld device. Although it may be implied and/or obvious to a person having ordinary skill in the art to use the robot to perform a weld across the taught path, Hane does not explicitly teach doing so. That is, Hane is silent regarding perform a weld using the welding tip as the end effector is traversing across the welding path.
Aldridge teaches a robotic device (see all Figs.; [0002] and [0025]-[0026]), comprising:
at least one memory that stores computer-executable instructions (see Fig. 6, main memory 604; [0161]; claim 1); and
at least one processor configured to access the at least one memory (see Fig. 6, hardware processor 602; [0161]; claim 1), wherein the at least one processor is configured to execute the computer-executable instructions to:
determine a starting point and an ending point associated with a path (see [0025]-[0027], [0065]-[0067], [0150] and [0153]-[0156]);
indicate the starting point by a first button press on a handheld device after the handheld device has moved in space to a starting position associated with the starting point (see Figs. 1-2. controller device / handheld device; [0020], [0025]-[0027], [0065]-[0067], [0150] and [0153]-[0156]);
indicate the ending point by a second button press on the handheld device after the handheld device has moved in space to an ending position associated with the ending point (see Figs. 1-2. controller device / handheld device; [0020], [0025]-[0027], [0065]-[0067], [0150] and [0153]-[0156]); and 
traverse an end effector of the robotic device from the starting point to the ending point (see [0027], [0144] and [0154]).
Regarding claims 12 and 18, Aldridge additionally teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations (see [0160] and [0181]; claim 14) and a method (see [0002]; claim 19).
Matsushima teaches a robotic device (see all Figs.; [0005]-[0006]), comprising:
at least one memory that stores computer-executable instructions (see Fig. 2; storage unit 42; [0058]); and
at least one processor configured to access the at least one memory (see Fig. 2; robot controller 4; [0058]), wherein the at least one processor is configured to execute the computer-executable instructions to:
determine a starting point and an ending point associated with a welding path (see [0005]-[0006], [0067], [0076]-[0078] and [0097]-[0098]);
traverse an end effector of the robotic device from the starting point to the ending point, wherein a welding tip is attached to the end effector (see [0005]-[0006], [0062]-[0063], [0069], [0097], [0102]); and
perform a weld using the welding tip as the end effector is traversing across the welding path (see [0005], [0060]-[0062], [0067]-[0069] and [0102]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Aldridge and Matsushima to Hane. That is, it would have been obvious to modify the command input portion device of the robotic device of Hane to be a handheld device for indicating the starting and ending points, as taught by Aldridge. It further would have been obvious to modify the robotic device of Hane to further include instructions to perform a weld using the welding tip as the end effector is traversing across the welding path, as taught by Matsushima.
Aldridge teaches using a handheld device to easily indicate the starting and ending points. A user can hold the handheld device and move his or her hand such that the robot moves in the same direction as the hand gesture. At various points in the path of movement, the user is capable of recording the points along the path for later execution by the robot. This allows the user to program the robot very quickly and intuitively. Matsushima teaches controlling motion of a robot and its welding torch based on an operation program designating a welding path generated from welding points. A person having ordinary skill in the art would have been motivated to apply the same techniques to the robotic device of Hane in order to attain the same results. 
Application of the known techniques taught by Aldridge and Matsushima to the robotic device taught by Hane would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device/non-transitory computer-readable medium/method, comprising determining a starting point and an ending point associated with a welding path; indicating the starting point by a first button press on a handheld device after the handheld device has moved in space to a starting position associated with the starting point; indicating the ending point by a second button press on the handheld device after the handheld device has moved in space to an ending position associated with the ending point; traversing an end effector of a robotic device from the starting point to the ending point, wherein a welding tip is attached to the end effector; and performing a weld using the welding tip as the end effector is traversing across the welding path. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 2, 13 and 19
Modified Hane teaches the robotic device of claim 1, non-transitory computer-readable medium of claim 12, and method of claim 18 (as discussed above),
Hane further teaches wherein the welding path is saved into the at least one memory by pressing at least one button on the handheld device after determining the starting point and the ending point of the welding path (see [0020]).
Aldridge additionally teaches wherein the welding path is saved into the at least one memory by pressing at least one button on the handheld device after determining the starting point and the ending point of the welding path (see [0144] and [0170]).
Regarding Claims 3, 14 and 20
Modified Hane teaches the robotic device of claim 1, non-transitory computer-readable medium of claim 12, and method of claim 18 (as discussed above),
Hane further teaches wherein the processor is further configured to execute the computer-executable instructions to apply one or more preset functions while performing the weld, wherein the one or more preset functions are inputted from a pendant (see [0041]-[0042]).
Regarding Claims 4 and 15
Modified Hane teaches the robotic device of claim 1 and non-transitory computer-readable medium of claim 12 (as discussed above),
Hane further teaches wherein pressing a button of the device controls the speed of movement along the welding path (see [0023]-[0025] and [0035]). Hane is silent regarding wherein pulling a trigger of the handheld device controls the speed of movement along the welding path.
Aldridge teaches wherein pulling a trigger of the handheld device controls the speed of movement along the welding path (see [0028] and [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Aldridge to modified Hane. That is, it would have been obvious to modify the speed controlling button of the robotic device of modified Hane to be a trigger wherein pulling the trigger of the handheld device controls the speed of movement along the welding path, as taught by Aldridge. 
Aldridge teaches a trigger for controlling speed of the robot, where the robot goes at maximum allowed speed when the trigger is pressed fully and stops when the trigger is released. This allows a user to modulate speed of the robot during playback to test the program slowly in critical parts, but save time by moving quickly through non-critical parts. A person having ordinary skill in the art would have been motivated to apply the same technique to the robotic device of modified Hane in order to attain the same results. 
Application of the known technique taught by Aldridge to the robotic device taught by modified Hane would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device/non-transitory computer-readable medium, wherein pulling a trigger of the handheld device controls the speed of movement along the welding path. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 5 and 16
Modified Hane teaches the robotic device of claim 3 and non-transitory computer-readable medium of claim 14 (as discussed above),
Hane further teaches wherein the one or more preset functions include current and voltage (see [0041]-[0042]).
Regarding Claims 6 and 17
Modified Hane teaches the robotic device of claim 1 and non-transitory computer-readable medium of claim 12 (as discussed above),
Hane further teaches wherein the starting position is determined by moving the end effector to a first location using the device and pressing the first button on the device to indicate that the first location is the starting position (see [0020] and [0029]-[0030]).
Aldridge further teaches wherein the starting position is determined by moving the end effector to a first location using the handheld device and pressing the first button on the handheld device to indicate that the first location is the starting position (see [0020], [0025]-[0027], [0065]-[0067], [0150] and [0153]-[0156]).
Regarding Claim 7
Modified Hane teaches the robotic device of claim 1 (as discussed above),
Hane further teaches wherein the ending position is determined by moving the end effector to a second location after the starting position has been determined and pressing the second button on the device to indicate that the second location is the end position (see [0020]-[0021], [0026], [0029]-[0030] and [0040]).
Aldridge further teaches wherein the ending position is determined by moving the end effector to a second location after the starting position has been determined and pressing the second button on the handheld device to indicate that the second location is the end position (see [0020], [0025]-[0027], [0065]-[0067], [0150] and [0153]-[0156]).
Regarding Claim 9
Modified Hane teaches the robotic device of claim 1 (as discussed above),
Hane is silent regarding wherein the welding path is a first welding path of a group of discrete welding paths.
Matsushima teaches wherein the welding path is a first welding path of a group of discrete welding paths (see [0068]-[0070] and [0119]-[0120]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Matsushima to modified Hane. That is, it would have been obvious to modify the robotic device of modified Hane to further include an additional group of discrete welding paths, as taught by Matsushima. 
Matsushima teaches modifying the first welding path to create additional discrete welding paths as corrected paths with changed inclinations. A person having ordinary skill in the art would have been motivated to apply the same technique to the robotic device of modified Hane in order to attain the same results. 
Application of the known technique taught by Matsushima to the robotic device taught by modified Hane would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device, wherein the welding path is a first welding path of a group of discrete welding paths. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hane (as modified by Aldridge and Matsushima) as applied to claim 1 above, and further in view of Nose et al. (US 5053976 A and Nose hereinafter).
Regarding Claim 8
Modified Hane teaches the robotic device of claim 1 (as discussed above),
Hane is silent regarding wherein the handheld device controls arming the welding tip by pressing a second button on the handheld device, and wherein an arc starts once a trigger of the handheld device is pressed.
Nose teaches a robotic device (see all Figs.; Col. 2, lines 27-55), comprising:
at least one memory that stores computer-executable instructions; and at least one processor configured to access the at least one memory (see Fig. 1, robot controller 20; Col. 6, lines 13-15; Col. 10, lines 43-56), wherein the at least one processor is configured to execute the computer-executable instructions to:
determine a starting point and an ending point associated with a welding path (see Col. 13, lines 34-43);
traverse an end effector of the robotic device from the starting point to the ending point, wherein a welding tip is attached to the end effector (see Col. 15, lines 65-69); and
perform a weld using the welding tip as the end effector is traversing across the welding path (see Col. 15, lines 65-69),
wherein the handheld device controls arming the welding tip by pressing a second button on the handheld device, and wherein an arc starts once a trigger of the handheld device is pressed (see Col. 6, lines 13-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nose to modified Hane. That is, it would have been obvious to modify the robotic device of modified Hane to further include a second button for controlling arming of the welding tip when pressed, as taught by Nose. 
Nose teaches a push-button mounted on a robot controlling joystick to enable a user to easily start operating the arc welding robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the robotic device of modified Hane in order to attain the same results. 
Application of the known technique taught by Nose to the robotic device taught by modified Hane would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device, wherein the handheld device controls arming the welding tip by pressing a second button on the handheld device, and wherein an arc starts once a trigger of the handheld device is pressed. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hane (as modified by Aldridge and Matsushima) as applied to claim 1 above, and further in view of Komatsu et al. (US 20160023355 A1 and Komatsu hereinafter).
Regarding Claims 10-11
Modified Hane teaches the robotic device of claim 1 (as discussed above), 
Hane is silent regarding wherein the processor is further configured to execute the computer-executable instructions to switch control between the robotic device and a workpiece manipulator using the handheld device,
wherein the workpiece manipulator is capable of rotating, repositioning, or sliding the workpiece for the weld.
Komatsu teaches a robotic device (see Fig. 1, manipulator 10A or 10B; [0024]-[0026] and [0028]), comprising:
at least one memory that stores computer-executable instructions; and at least one processor configured to access the at least one memory (see Figs. 1-2, manipulator controllers 16A-16B; [0028] and [0033]-[0034]), wherein the at least one processor is configured to execute the computer-executable instructions to:
execute the computer-executable instructions to switch control between the robotic device and a workpiece manipulator using the handheld device (see Fig. 1, manipulator 10C; [0027]-[0029] and [0031]),
wherein the workpiece manipulator is capable of repositioning the workpiece for the weld (see [0027]-[0028] and [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Komatsu to modified Hane. That is, it would have been obvious to modify the robotic device of modified Hane to further include a workpiece manipulator capable of repositioning the workpiece for the weld and to include instructions to switch control between the robotic device and the workpiece manipulator using the handheld device, as taught by Komatsu. 
Komatsu teaches a separate workpiece manipulator for holding, releasing and transferring workpieces to assist the welding robotic device. Komatsu additionally teaches teaching pendants for controlling the workpiece manipulator and the robotic device. The teaching pendants enable a user to switch between which robot is activated as a master and which robot is activated as a slave to increase flexibility with controlling of the robots. A person having ordinary skill in the art would have been motivated to apply the same technique to the robotic device of modified Hane in order to attain the same results. 
Application of the known technique taught by Komatsu to the robotic device taught by modified Hane would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device, wherein the processor is further configured to execute the computer-executable instructions to switch control between the robotic device and a workpiece manipulator using the handheld device and wherein the workpiece manipulator is capable of repositioning the workpiece for the weld. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664